            Case 2:20-mc-00073-TLN-CKD Document 8 Filed 10/30/20 Page 1 of 3



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:20-MC-00073-TLN-CKD
12                  Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13          v.                                        FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $9,960.00 IN                       ALLEGING FORFEITURE
     U.S. CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Tunisha
18 Vance (“claimant”), by and through their respective counsel, as follows:

19          1.      On or about January 10, 2020, claimant filed a claim in the administrative forfeiture
20 proceeding with the U.S. Postal Inspection Service with respect to the Approximately $9,960.00 in U.S.

21 Currency (hereafter “defendant currency”), which was seized on October 26, 2019.

22          2.      The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required
23 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

24 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant has

25 filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.

26          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
27 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant currency

28 is subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture
                                                       1
                                                                               Stipulation and Order to Extend Time
            Case 2:20-mc-00073-TLN-CKD Document 8 Filed 10/30/20 Page 2 of 3



 1 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

 2 That deadline was April 9, 2020.

 3          4.      By Stipulation and Order filed April 1, 2020, the parties stipulated to extend to July 8, 2020,

 4 the time in which the United States is required to file a civil complaint for forfeiture against the defendant

 5 currency and/or to obtain an indictment alleging that the defendant currency is subject to forfeiture.

 6          5.      By Stipulation and Order filed July 1, 2020, the parties stipulated to extend to September 7,

 7 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 8 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 9 forfeiture.

10          6.      By Stipulation and Order filed September 3, 2020, the parties stipulated to extend to

11 November 6, 2020, the time in which the United States is required to file a civil complaint for forfeiture

12 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject

13 to forfeiture.

14          7.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend to

15 January 5, 2021, the time in which the United States is required to file a civil complaint for forfeiture

16 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject

17 to forfeiture.

18          8.      Accordingly, the parties agree that the deadline by which the United States shall be required

19 to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment alleging that

20 the defendant currency is subject to forfeiture shall be extended to January 5, 2021.

21 Dated: 10/30/2020                                       McGREGOR W. SCOTT
                                                           United States Attorney
22
                                                   By:     /s/ Kevin C. Khasigian
23                                                         KEVIN C. KHASIGIAN
                                                           Assistant United States Attorney
24

25 Dated: 10/29/2020                                       /s/ Jacek W. Lentz
                                                           JACEK W. LENTZ
26                                                         Attorney for potential claimant
                                                           Tunisha Vance
27
                                                           (Signature authorized by email)
28
                                                           2
                                                                                 Stipulation and Order to Extend Time
          Case 2:20-mc-00073-TLN-CKD Document 8 Filed 10/30/20 Page 3 of 3



 1        IT IS SO ORDERED.

 2 Dated: October 30, 2020
                                                 Troy L. Nunley
 3                                               United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            3
                                                                Stipulation and Order to Extend Time
